Order filed September 27, 2022




                                   In The

                  Fourteenth Court of Appeals
                                 ____________

                           NO. 14-22-00404-CV
                                 ____________

  DAVID CANALES, JR., INDIVIDUALLY, AND AS NEXT FRIEND OF
       DAVID ADRIAN CANALES, AND ANGIE MARIE CANALES,
                             Appellants

                                     V.

              EDWARD CURTIS VANDENBERG, Appellee

                                     and

             EDWARD CURTIS VANDENBERG, Appellant

                                     V.

  DAVID CANALES, JR., INDIVIDUALLY, AND AS NEXT FRIEND OF
       DAVID ADRIAN CANALES, AND ANGIE MARIE CANALES,
                             Appellees




                 On Appeal from the 239th District Court
                        Brazoria County, Texas
                      Trial Court Cause No. 71132

                                  ORDER

     Two notices of appeal have been filed in this appeal, the first by David
Canales, Jr., individually, and as next friend of David Adrian Canales, and Angie
Marie Canales (“Canales”) and the second by Edward Curtis             Vandenberg
(“Vandenberg”). The parties have filed an agreed motion for this court to set a
briefing schedule, which is granted.

      We order the following:

         • Canales’ brief as appellants is due November 7, 2022 with a
           word limit of 15,000 words;
         • Vandenberg’s response brief as appellee and Vandenberg’s
           brief as appellant is due January 10, 2023 with a word limit of
           20,000 words with neither portion of the brief to exceed 15,000
           words;
         • Canales’ reply brief as appellants, if any, and Canales’ response
           brief as appellees is due February 10, 2023 with a word limit
           of 12,000 words with the reply portion not to exceed 7,000
           words; and
         • Vandenberg’s reply brief as appellant, if any, is due March 2,
           2023 with a word limit of 7,000 words.



                                  PER CURIAM

Panel Consists of Justices Spain, Poissant, and Wilson.